           Case 1:18-cv-03560-GLR Document 71 Filed 06/17/21 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF MARYLAND
        Chambers of                                                       101 West Lombard Street
   George L. Russell, III                                                 Baltimore, Maryland 21201
 United States District Judge                                                   410-962-4055

                                          June 17, 2021

MEMORANDUM TO COUNSEL RE:                            Mayor and City Council of Baltimore v.
                                                     Actelion Pharmaceuticals Ltd., et al.
                                                     Civil Action No. GLR-18-3560

Dear Counsel:

        The Court is in receipt of the parties’ June 15, 2021 joint status report (ECF No. 68). The
parties disagree on two issues: (1) the number of party and non-party depositions; and (2) the
deadline to move for joinder of additional parties and/or to amend the pleadings. The Court
addresses each issue in turn.

       Plaintiffs propose that each side be limited to 15 party depositions, with no limit on the
number of non-party depositions. Defendants suggest that each side should get 20 depositions total.
At this time, the Court will adopt Defendants’ proposal and limit depositions, third-party or
otherwise, to 20 per side. If necessary, the parties may request additional depositions through
mutual agreement or upon a showing of good cause.

       Next, Plaintiffs seek to extend the deadline to move for joinder of additional parties and/or
amendment of pleadings to September 29, 2021. Defendants respond that the deadline should
remain at July 8, 2021. The Court agrees with Defendants and will enter a modified Scheduling
Order reflecting this date.

       Despite the informal nature of this memorandum, it shall constitute an Order of the Court,
and the Clerk is directed to docket it accordingly.


                                              Very truly yours,

                                                        /s/
                                              George L. Russell, III
                                              United States District Judge
